DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
US 2003/0002831 to Chandraiah et al. (hereinafter “Chandraiah”).
Chandraiah teaches an optical fiber ribbon assembly (11), comprising: (i) a plurality of adjacent optical fiber ribbons (13, 14, 16, 17) extending in a longitudinal direction and arranged in a plane, each of the optical fiber ribbons comprising a plurality of optical fibers (12) mutually bonded by a matrix material (18), the optical fibers extending in the longitudinal direction and arranged in the plane, said plurality of adjacent ribbons forming at least one set of two adjacent ribbons having an interstice between said two adjacent ribbons (Fig. 1; par. [0017]); and (ii) a bonding material (23), forming intermittent bonds at the interstice between the two adjacent ribbons of a set, thereby bonding the two adjacent ribbons of the set (Fig. 1; par. [0017]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chandraiah.
Regarding claim 2, Chandraiah teaches the limitations of the base claim 1. Chandraiah further teaches that the bonding material is present in the interstice (par. [0017]) and outside the interstice (Fig. 1), the bonding material extending only in respective adjacent edge zones of the two adjacent ribbons of the set (Fig. 1). Chandraiah does not explicitly teach that the edge zone is defined as a zone comprising at most 30 percent of the width of the ribbon in transverse direction. However, such a modification would appear to involve mere optimization. It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Regarding claim 7, Chandraiah teaches the limitations of the base claim 1. While Chandraiah teaches four ribbons (Fig. 1), Chandraiah further teaches the desirability of ribbon break-out (par. [0045]). As such, it would have been obvious to one of ordinary skill in the art at the effective filing date to modify the ribbon assembly of Chandraiah by utilizing the ribbon-breakout process of Chandraiah, so as to obtain a two-ribbon assembly. The motivation would have been to provide an assembly with the desired amount of optical fiber units.
 Regarding claim 8, Chandraiah teaches the limitations of the base claim 1. Chandraiah further teaches that the bonding material has an elongation at break (pars. [0028], [0041]) and a modulus of elasticity (Fig. 4). Obtaining the specifically claimed elongation percentage and modulus of elasticity would appear to involve mere optimization. It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As such, it would have been obvious to one of ordinary skill in the art at the effective filing date to optimize the elongation percentage and modulus of elasticity of the bonding material. The motivation would have been to improve the durability and flexibility of the bonding material.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chandraiah in view of US 2017/0219792 to Debban et al. (hereinafter “Debban”).
Chandraiah teaches the limitations of the base claim 1. Chandraiah does not explicitly teach that the bonding material is a cured resin or a thermoplastic resin. Debban teaches an optical fiber bonding material that is a cured resin or a thermoplastic resin (par. [0027]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the bonding material of Chandraiah so as to include a cured resin or a thermoplastic resin, as taught by Debban. The motivation would have been to provide a bonding material suitable for bonding a linear array of fibers (par. [0027]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chandraiah in view of US 2005/0226573 to Okuno et al. (hereinafter “Okuno”).
Chandraiah teaches a method of producing an optical fiber ribbon assembly (11), comprising: (i) feeding a plurality of optical fiber ribbons (13, 14, 16, 17), wherein the plurality of optical fiber ribbons extend in a longitudinal direction, in a plane, and adjacent to each other, each of the optical fiber ribbons comprising a plurality of optical fibers (12) mutually bonded by a matrix material (18), the optical fibers extending in the longitudinal direction and arranged in the plane, said plurality of adjacent ribbons forming at least one set of two adjacent ribbons having an interstice between said two adjacent ribbons (Fig. 1; par. [0017]); and (ii) applying a material for bonding (23) to a surface of a first set said set of two adjacent ribbons having an interstice between the two adjacent ribbons, in such a manner that the material for bonding forms, after curing and/or cooling, a bonding material forming intermittent bonds at the interstice between the two adjacent ribbons of the first set (Fig. 1; par. [0017]).
.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chandraiah in view of Okuno, as applied to claim 10 above, and further in view of 
US 2018/0039035 to Chiasson et al. (hereinafter “Chiasson”).
Regarding claim 12, Chandraiah in view of Okuno renders obvious the limitations of the base claim 10. Okuno further teaches applying a material for bonding in the form of a curable resin from the dispenser to the surface of the first set of two adjacent ribbons, the curable resin applied such that it forms the intermittent bonds after curing (par. [0075]). Chandraiah in view of Okuno does not teach passing the adjacent ribbons with the material for bonding applied thereon through a curing station for curing the resin to form said bonds of cured resin. Chiasson teaches passing adjacent ribbons with material for bonding applied thereon through a curing station for curing the resin to form bonds of cured resin (par. [0047]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the method of Chandraiah so as to utilize the curing station of Chiasson. The motivation would have been to more accurately control the step of curing the cured resin (par. [0047]).
Regarding claim 13, Chandraiah in view of Okuno and further in view of Chiasson renders obvious the limitations of the base claim 12. The additional limitation, setting a range for the viscosity of the curable resin, appears to involve mere optimization. 
It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As such, it would have been obvious to one of ordinary skill in the art at the effective filing date to optimize the viscosity of the curable resin. The motivation would have been to achieve a desired cure rate.
Regarding claim 14, Chandraiah in view of Okuno and further in view of Chiasson renders obvious the limitations of the base claim 12. Chiasson further teaches that the curing station emits UV radiation for curing the curable resin (par. [0047]).
Allowable Subject Matter
Claims 3-6, 11, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, the prior art of record, taken individually or in combination, when also taken in light of the claimed subject matter as a whole, fails to disclose or render obvious that the ribbons are bonded by the bonding material on only one side of the assembly.
Regarding claims 4-6 and 11, the prior art of record, taken individually or in combination, when also taken in light of the claimed subject matter as a whole, fails to disclose or render obvious that the bonding material is in the form of a thread.



Regarding claim 15, the prior art of record, taken individually or in combination, when also taken in light of the claimed subject matter as a whole, fails to disclose or render obvious the steps of providing a thermoplastic material for bonding, heating the thermoplastic material o above its softening point, applying the softened thermoplastic material to the surface of the adjacent ribbons, and cooling the softened thermoplastic material.
Regarding claim 16, the prior art of record, taken individually or in combination, when also taken in light of the claimed subject matter as a whole, fails to disclose or render obvious that the dispenser rotates or oscillates.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JERRY M BLEVINS/Primary Examiner, Art Unit 2883